Exhibit 1 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 3 to the Statement on Schedule 13G originally filed on February 6, 2014 (the “Statement”), as amended prior to the date hereof, and any further amendments to the Statement filed hereafter by any of the undersigned parties, relating to the ordinary shares, par value $0.0005 per share, of China Digital TV Holding Co., Ltd. is being (and will be, in the case of further amendments to the Statement) filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended, on behalf of each such person. Date: April 14, 2016 PARKER INTERNATIONAL LIMITED By:/s/ Yonit Tzadok Name: Yonit Tzadok Title: Director By:/s/ Urs Suter Name: Urs Suter Title: Director AUREC CAPITAL LTD. By: /s/ Avi Heller Name: Avi Heller Title: Chief Executive Officer By: /s/ Noa Drieblatt Name: Noa Drieblatt Title: Chief Financial Officer /s/ Shmuel Meitar SHMUEL MEITAR
